Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analyzer” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-25 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Neiss et al. (US20080192246)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a Raman spectrum component representative of a Raman scattering resulting from the light interrogation, the method comprising: creating a reconstructed fluorescence spectrum representative of the background fluorescence component of the observed spectrum using one or more empirically determined fluorescent spectral profiles; and identifying the Raman spectrum of the observed spectrum using the reconstructed fluorescence spectrum” along with all other limitations of the claim. 
As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “he observed spectrum resulting from the light interrogation of the subject tissue, and the observed spectrum including a background fluorescence component and a Raman spectrum component; creating a reconstructed fluorescence spectrum representative of the background fluorescence component of the observed spectrum using one or more empirical fluorescent spectral profiles; and identifying the Raman spectrum component of the observed spectrum using the reconstructed fluorescence spectrum” along with all other limitations of the claim. 
As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an observed spectrum of light emitted from the subject tissue resulting from the light interrogation of the subject tissue, and to produce signals representative of the observed spectrum, the observed spectrum having a background fluorescence component representative of fluorescent emissions resulting from the light interrogation and a Raman spectrum component representative of a Raman scattering resulting from the light interrogation; create a reconstructed fluorescence spectrum representative of the background fluorescence component of the observed spectrum using one or more empirically determined fluorescent spectral profiles; and identify the Raman spectrum component of the observed spectrum using the reconstructed fluorescence spectrum” along with all other limitations of the claim. 
As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the observed spectrum resulting from the light interrogation of the material, and the observed spectrum including a background fluorescence component and a Raman spectrum component; creating a reconstructed fluorescence spectrum representative of the background fluorescence component of the observed spectrum using one or more empirical fluorescent spectral profiles; and identifying the Raman spectrum component of the observed spectrum using the reconstructed fluorescence spectrum” along with all other limitations of the claim. 


Neiss et al. only teaches: Data collected from the detectors is preferably fed into a data analysis subsystem 400 within or linked to a computer 450. The computer can be operated with software for controlling illumination, data collection, sample positioning, and the like, and such software is within the ordinary level of skill in this field and commercially available. The computer preferably links input 410, display 420 (e.g., a visual display such as a video display terminal or printable image), and data storage 430 functions with the optical device(s)…¶0079; The results obtained using the optical detection systems (e.g., optical microscopy to determine particle morphology, fluorescence imaging to determine biological or non-biological origin, and Raman spectroscopy or imaging to identify particular entities identified as suspicious by optical and/or fluorescent analysis), can be recorded, transmitted, or used to perform logic operations (e.g., activating an alarm upon the detection of a target of interest)…¶0081.

Claims 2-9, 11-15, 17-20 and 22-25 are allowable due to their dependencies. 
The closest references, Neiss et al. and Treado et al. (US 20090097020 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886